Name: Commission Regulation (EEC) No 3989/89 of 22 December 1989 laying down detailed rules for applying Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 380/40 Official Journal of the European Communities 29. 12 . 89 COMMISSION REGULATION (EEC) No 3989/89 of 22 December 1989 laying down detailed rules for applying Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries December 1992 in response to export certificates issued and delivered by Argentina and Australia shall show one of the following :  ExacciÃ ³n limitada a cero (aplicaciÃ ³n del Reglamento (CEE) n ° 3989/89)  Importafgift begrÃ ¦nset til nul (jf. forordning (EÃF) nr. 3989/89)  BeschrÃ ¤nkung der AbschÃ ¶pfung auf Null (Anwendung der Verordnung (EWG) Nr. 3989/89)  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ (Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3989/89)  Levy limited to zero (application of Regulation (EEC) No 3989/89)  PrÃ ©lÃ ¨vement limite a zero (application du rÃ ¨glement (CEE) n0 3989/89) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in particular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (2), as amended by Regulation (EEC) No 3939/87 (3), and in particular Article 1 (2) thereof, Whereas, in accordance with Article 14 of Regulation (EEC) No 3013/89, the levies applicable to the products in question are limited to those resulting from voluntary restraint agreements ; whereas Article 7 (2) of Commission Regulation (EEC) No 19/82 (4), as amended by Regulation (EEC) No 3887/87 (*), stipulates that the levy payable in respect of imports under the voluntary restraint agreements is to be limited to 10 % ad valorem ; whereas, by its Decision of 12 December 1989 (6), the Council approved on behalf of the Community an adaptation of the agreement between the European Economic Community and Argentina and Australia on trade in mutton, lamb and goatmeat ; whereas that adaptation, taking into account the dispositions of the mentioned agreement, provides for the levy to be reduced to zero ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,  Prelievo limitato a zero (applicazione del regolamento (CEE) n . 3989/89)  Heffing beperkt tot nul (toepassing van Verordening (EEG) nr. 3989/89)  Direito nivelador limitado a zero (aplicaÃ §Ã £o do Regulamento (CEE) n? 3989/89). Article 2 On application by the parties concerned and on presen ­ tation of proof that the products have been imported using an import licence issued since 1 January 1989 , the Member States shall reimburse levies collected in accordance with Regulation (EEC) No 1430/79 Q. HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 7 (2) of Regulation (EEC) No 19/82, box 24 of import licences issued up to 31 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from I January 1990, with the exception of the measure provided for in Article 2, which shall apply with effect from 1 January 1989 . (') OJ No L 289, 7 . 10 . 1989, p. 1 . (2) OJ No L 275, 18 . 10 . 1980, p. 2. (3) OJ No L 373, 31 . 12. 1987, p. 1 . (4) OJ No L 3, 7. 1 . 1982, p. 18 . (*) OJ No L 365, 24. 12. 1987, p. 39. (6) Not yet published. 0 OJ No L 175, 12. 7. 1979, p. 1 . 29 . 12. 89 Official Journal of the European Communities No L 380/41 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1989. For the Commission Ray MAC SHARRY Member of the Commission